Citation Nr: 1736970	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased disability rating for service-connected residuals of multiple warts on the fingers and cuticles of both hands.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for residuals of multiple warts on the fingers and cuticles of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hearing loss disability was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been satisfied.  The Veteran's service treatment records, post-service treatment records, and a VA examination report are of record, as is a transcript of the Veteran's Board hearing. There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence    that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure due to working on the flight line around jet engines and working in the boiler room around high pressure pumps that would "shrill," without ever being issued hearing protection, which resulted in his current bilateral hearing loss.

At the outset, the record reflects the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 as shown on the April 2011 VA examination.  Accordingly, the first criterion for establishing service connection,      a current disability, has been met. The question becomes whether the disability is related to service.

The Veteran's service treatment records do not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The first post service evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown until the April 2011 VA audiological examination, approximately 40 years after separation from his active duty service.  As there is no competent evidence of a hearing loss disability in service or within one year following discharge from service, competent evidence linking the current hearing loss with service is required to establish service connection.  

However, there is no medical evidence linking the Veteran's current hearing loss disability with service.  In this regard, on VA examination conducted in April 2011, the VA examiner opined that that the Veteran's hearing loss was less likely than   not related to his military service, to include noise exposure therein. The examiner considered the Veteran's reports that he was exposed to noise in service from working in a boiler plant around turbines two to three hours at a time, sometimes three to four hours in the noisy environment. The examiner also noted the Veteran's reports of being exposed to periodic jet noise while picking up foreign objects on the flight line, post service work in a saw mill where he drove a fork lift for 11 years and driving a semi-truck for 30 years, and recreationally being exposed to noise while hunting and shooting guns. The examiner further noted the Veteran indicated that hearing protection was worn both occupationally and recreationally.  In support of his opinion, the examiner explained that although the Veteran was exposed to noise during service, he was given a frequency specific baseline entrance audiogram and a frequency specific exit audiogram, in which hearing    loss was not found.  Further, the examiner stated that there was no significant change in the Veteran's hearing documented during his time in the military.  In   fact, the examiner stated that the Veteran's history of occupational and recreational noise exposure could have contributed to his current hearing loss.  

The Board acknowledges that the Veteran has submitted buddy statements from       his wife and child, who have attested that since knowing the Veteran he has had problems hearing high-pitched noises.  The Board also notes the Veteran's assertions that his bilateral hearing loss disability is related to his service.  Nevertheless, while the Veteran and his relatives believe that his current bilateral hearing loss is related     to service, as lay persons they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the extent and etiology of hearing loss are matters not capable of lay observation, and require medical testing and/or expertise to determine.  Thus, the lay opinions as to the presence of a hearing loss disability in service and/or the cause of the Veteran's current bilateral hearing loss    are not competent medical evidence.  The Board finds the opinion of the May 2011 VA examiner to be significantly more probative than the lay assertions of the Veteran, his wife, and child.  There is no competent medical opinion to the contrary.

In sum, the preponderance of the competent and probative evidence indicates that a hearing loss disability consistent with 38 C.F.R. § 3.385 was not shown in service or for many years thereafter, and the only medical opinion of record indicates that the Veteran's current bilateral hearing loss disability is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and service connection must be denied.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim for entitlement to an increased rating for service-connected residuals of multiple warts on the hands.

The Veteran contends that he experiences tingling, numbness, loss of feeling, and sensitivity to cold and heat in his fingers due to the 1971 liquid nitrogen treatment     he received for warts on both of his hands, essentially arguing that he suffered a     cold injury from the treatment.  In light of the above, the Board finds that a new examination would aid in addressing the Veteran's claim.  See Caffrey v. Brown,        6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record relevant VA treatment records for the Veteran dated from August 2013 to present.  If no records exist, the Veteran and his representative should be so notified of such.

2. Schedule the Veteran for a VA cold injury examination to obtain an opinion as to whether the Veteran's complaints are residuals of the treatment for his warts on the fingers     in service.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and    the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's complaints including tingling, numbness, loss of feeling, and sensitivity to cold and heat in his fingers are as likely as not (50 percent probability or greater) cold injury or other residuals   from treatment he received for warts on his fingers in service in 1971, to include a digital block on each finger and liquid nitrogen.  The examiner should explain the reasoning for the conclusions reached.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ     should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the   Veteran and his representative should be furnished     a supplemental statement of the case and be given    the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


